Citation Nr: 0803963	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  96-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Whether the appellant has submitted new and material 
evidence in order to reopen a claim of service connection for 
the cause of the veteran's death under 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
law




WITNESS AT HEARINGS ON APPEAL

Appellant, C.S. and C.M.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
December 1945.  The veteran died in February 1988 and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

This matter has a complicated procedural history.  The March 
1995 rating decision denied benefits under 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  The appellant 
challenged the Board's January 2000 denial of her claim 
before the United States Court of Appeals for Veterans Claims 
(Court).  In January 2000, pursuant to an unopposed motion 
for remand filed by the Secretary of Veterans Affairs, the 
Court remanded the appellant's claim for readjudication in 
accordance with the Veterans Claims Assistance Act of 2000.  
The Board then remanded the claim to the RO in September 2001 
to ensure that all notification and development action 
required by VCAA was completed.

Thereafter, the case was returned to the Board, and in April 
2004, the Board denied the appellant's claim.  The appellant 
appealed the Board's decision, and in June 2005, the Court 
granted a Joint Motion for remand dated June 2005 and ordered 
the appellant's claim remanded for adjudication of the issues 
of entitlement to DIC compensation under either 38 U.S.C.A. 
§§ 1310 or 1318.  

The Board remanded both claims to the RO in January 2006.  
[In its remand, the Board noted that because of an unappealed 
February 1988 rating decision the 38 U.S.C.A. § 1310 issue 
was actually one involving new and material evidence.]  In a 
January 2007 supplemental statement of the case (SSOC) the RO 
denied entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 and determined that new and material evidence had not 
been submitted to reopen the claim of service connection for 
the cause of the veteran's death under 38 U.S.C.A. § 1310.  
The appellant perfected her appeal later that month.  

The appellant testified at a videoconference hearing before 
the undersigned Veterans Law Judge in November 2007.  A 
transcript of the hearing is associated with the claims file.  
During the hearing, she submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2007).

The new and material issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was rated totally disabling by a schedular or 
unemployability rating for a period of ten years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the appellant was provided VCAA notice in 
February 2006, prior to the initial adjudication of her claim 
in a July 2006 rating decision.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both private and 
VA medical treatment records.  In this way, the VCAA letter 
clearly satisfies the first three "elements" of the notice 
requirement.  In addition, the February 2006 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the appellant received Dingess notice in 
January 2007, including as it relates to the downstream 
effective date element of her claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
appellant has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2007).

Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.

Analysis 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002).

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22 (2007).

In recent years, a number of Court decisions were issued that 
resulted in confusion over whether benefits could be granted 
under 38 U.S.C.A. § 1318 on the basis of "hypothetical 
entitlement".  See, e.g., Green v. Brown, 10 Vet. App. 111, 
118-19 (1997); See also Cole v. West, 13 Vet. App. 268, 278 
(1999); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II); Rodriguez v. 
Nicholson, 19, Vet. App. 275 (2005).  "Hypothetical 
entitlement" meant that a claimant could obtain benefits 
under 38 U.S.C.A. § 1318 if she or he could show that the 
veteran would have been entitled to a different decision on a 
service connection claim, based on evidence of record prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable, and the different 
decision would have resulted in a grant of total disability 
for service-connected disability for an appropriate time 
period.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
"Hypothetical entitlement" also meant that a claimant could 
obtain benefits under 38 U.S.C.A. § 1318 if she or he could 
show that, even if the veteran had never filed a claim for 
total disability, the veteran hypothetically could have been 
awarded total disability for the prescribed period.  Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 
268, 278 (1999).

The January 2000 amended version of 38 C.F.R. § 3.22, which 
implements 38 U.S.C.A. § 1318, resolves any confusion 
regarding "hypothetical entitlement" for claims under this 
statute.  Whether a claimant is entitled to benefits under 38 
U.S.C.A. § 1318, depends solely on decisions rendered during 
the veteran's lifetime.  Thus, if a veteran was not in 
receipt of compensation for service-connected disability 
rated as totally disabling for a time frame and condition 
specified in 38 C.F.R. § 3.22, a claimant will only be 
entitled to benefits under 38 U.S.C.A. § 1318 if one of the 
specifically enumerated "entitled to receive" conditions is 
met.  As stated above, these enumerated conditions include 
that where veteran had applied for compensation but had not 
received total disability compensation due solely to CUE in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  The appellant has 
not claimed CUE in any such decision.

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the case law governing 
retroactive application of changes in law and held that the 
amended version of section 3.22 could be applied to claims 
pending prior to the amendment in January 2000, as this claim 
was.  Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. 2007).  

Evidence of record shows that service connection had been 
established for right hip replacement as 70 percent disabling 
since November 1, 1980.  This was the veteran's only service-
connected disability and he was not entitled to individual 
unemployability.  Hence, the veteran was not in receipt of 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding his death in February 
1988.

Nor was the veteran rated as totally disabled continuously 
since his release from active duty and for a period of not 
less than five years immediately preceding death.  The record 
shows that the veteran was separated from active service in 
December 1945.

Although the appellant and her children passionately argue 
that the veteran was totally disabled by reason of his 
service-connected right hip replacement, as well as post 
traumatic stress disorder, from 1977 until his death, the 
current version of 38 C.F.R. § 3.22 makes clear that DIC 
entitlement cannot be based on so-called "hypothetical 
entitlement" on the part of the deceased veteran to 
compensation for a period of time prior to death.  As already 
noted, the Federal Circuit recently held that section 3.22, 
as amended in January 2000, could be applied to claims prior 
to the amendment.  Rodriguez v. Peake, No. 2006-7023 (Fed. 
Cir. 2007).  Accordingly, "hypothetical entitlement" as an 
additional basis for establishing eligibility to DIC benefits 
is prohibited regardless of when the claim is filed.  As the 
appellant has not raised the issue of CUE in a prior VA 
decision, the Board concludes that no further action or 
consideration is warranted as to this 38 U.S.C.A. § 1318 
claim.  In essence, the facts of this case are not in dispute 
and the law is dispositive.  Accordingly, the claim for DIC 
under the provisions of 38 U.S.C.A. § 1318 will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.





REMAND

Whether the appellant has submitted new and material evidence 
in order to reopen a claim of service connection for the 
cause of the veteran's death under 38 U.S.C.A. § 1310.

Reason for remand

VCAA 

As previously noted, the VCAA, enacted in November 2000, 
enhanced VA's duty to notify an appellant of the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In addition to the above-referenced procedures for 
implementation of the duty to notify and assist under the 
VCAA, there is another precedent decision recently enacted 
during the pendency of this appeal pertaining specifically to 
a petition to reopen a previously denied claim for VA 
benefits.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that in providing a claimant with notice of the 
legal requirement of "new" and "material" evidence as the 
pre-requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform the appellant 
of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in the 
specific case at issue -- including with respect to each 
legal requirement that must be established to warrant 
entitlement to the benefit sought.

In providing notification of the requirement of "material" 
evidence to reopen a previously denied claim, VA must 
consider the basis for the previous denial and provide a 
notice letter describing what evidence would be needed to 
substantiate the element or elements found insufficient in 
the previous denial.  Additionally, comprehensive VCAA notice 
for a petition to reopen requires that the claimant is 
informed of the definition of "new" evidence with reference 
to his/her claim.  The failure to describe what would 
constitute "material" evidence in almost all circumstances 
will have a prejudicial effect upon the adjudication of the 
claim, and thus the absence of such information would not be 
harmless error.  However, the failure to notify a claimant of 
the need to provide "new" evidence would not have a 
prejudicial effect on the outcome of a petition to reopen, in 
the specific instance where that claim was previously denied 
on the basis of an element for which no evidence had 
previously been submitted, since any evidence submitted would 
by definition be new.

A preliminary review of the record in this particular appeal 
reflects that the appellant's original claim for service 
connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 was denied by the RO in March 1988.  The 
appellant did not perfect an appeal of this decision.  The 
basis for the RO's decision was that the evidence did not 
show a relationship between the veteran's service-connected 
right hip replacement and the cause of his death 
(cardiopulmonary arrest due to left cerebral vascular 
accident).  

The appellant has not received notice that complies with the 
VCAA.  The VCAA notice letters sent to her in February 2006 
did not explain what constitutes new and material evidence 
and specifically identify the type of evidence (e.g., an 
opinion from a medical doctor relating the veteran's service-
connected right hip replacement to the cause of his death) 
necessary to satisfy the element of the underlying claim 
which was found insufficient in the previous March 1988 
denial, in accordance with Kent, supra.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the appellant a VCAA letter 
specifically concerning the issue of 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for the cause of the 
veteran's death under 38 U.S.C.A. 
§ 1310.  The letter must:  (i) advise 
her of the type of evidence needed to 
substantiate this claim; (ii) apprise 
her of the evidence she must submit; 
(iii) apprise her of the evidence VA 
will obtain; and (iv) request that she 
submit any relevant evidence in her 
possession.  In addition, the letter 
must provide notice of the legal 
requirement of "new" and "material" 
evidence as the pre-requisite for 
reopening this previously denied claim.  
The letter must describe what evidence 
would be needed to substantiate the 
element or elements found insufficient 
in the previous denial (i.e., evidence 
that a service-connected is related to 
the cause of the veteran's death.  See 
the March 1988 RO decision).  
This notice is required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Then readjudicate the claim in 
light of any additional evidence 
obtained.  If the benefit sought is not 
granted to the appellant's 
satisfaction, send her and her attorney 
a supplemental statement of the case 
(SSOC) and give them time to respond to 
it before returning the case to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


